Citation Nr: 1301696	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating higher than 20 percent for degenerative disc disease at L5-S1.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2000 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was last examined by VA examination in June 2006.  The VA examiner stated that it would be speculative to comment further on range of motion, fatigability, incoordination, pain or flare- ups beyond the reported range of motion findings.  The VA examiner did not provide reason as to why additional findings would be speculative.  The Board concludes that the VA examination is inadequate to decide the claim.  

Also, a current examination is needed to verify the current severity of the disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner who has not previously examined the Veteran to determine the current level of impairment due to the service-connected degenerative disc disease of the lumbosacral spine. 





The examiner is asked to describe: 

a).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement.  

b).  Any objective neurological abnormalities, identifying the specific nerve or involved, and whether the neurologic deficit is mild, moderate, moderately severe, or severe.  

c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


